           Case 2:19-cv-01512-JCM-EJY Document 8
                                               7 Filed 05/11/20
                                                       05/08/20 Page 1 of 1



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   BRIANNA SMITH
 3 Assistant United States Attorney
   Nevada Bar No. 11795
 4 501 Las Vegas Boulevard, South, Suite 1100
   Las Vegas, Nevada 89101
 5 Telephone: 702-388-6336
   Email: Brianna.Smith@usdoj.gov
 6 Attorneys for the United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9   Marlene Azine,                                    Case No. 2:19-cv-01512-JCM-EJY
10                 Plaintiff,
                                                        Stipulation and Order for Dismissal
11         v.
12   US Department of Veterans Affairs,
13                 Defendant.
14
           It is hereby stipulated, by and between Plaintiff Marlene Azine and Defendant
15

16 United States of America on behalf of federal agency United States Department of Veterans

17 Affairs (VA), that Plaintiff’s Complaint against the United States of America be dismissed,

18 with each party to bear their own fees and costs.

19
           Dated this 7th day of May 2020.
20
                                                 NICHOLAS A. T`RUTANICH
21   /s/ Marlene Azine                           United States Attorney
     MARLENE AZINE
22   1327 H Street #327                          /s/ Brianna Smith
     Las Vegas, Nevada 89106                     BRIANNA SMITH
23   Plaintiff, pro se                           Assistant United States Attorney
                                                 Attorneys for the United States
24
                                       IT IS SO ORDERED.
25

26

27                                     UNITED STATES DISTRICT COURT JUDGE

28                                              May 11, 2020
                                       DATED: _____________________________________
